***********
Upon review of the competent evidence of record, with reference to the errors assigned, and considering the written arguments of the parties, the Full Commission finds good grounds to remand this matter to Chief Deputy Commissioner Wanda Blanche Taylor for assignment to a Deputy Commissioner for a full evidentiary hearing on the issue of whether Plaintiff's carpal tunnel syndrome is causally related to her admittedly compensable July 1, 2004 work injury to her right shoulder.
                               ***********
On July 1, 2004, Plaintiff was working for Defendant-Employer when one end of a heavy cast iron pipe that she was carrying suddenly dropped, thereby pulling her fingers rapidly into extension and causing immediate pain in her right shoulder and forearm. On July 30, 2004, Defendants admitted the compensability of Plaintiff's July 1, 2004 injury by accident to her right shoulder via a Form 60 and began paying workers' compensation benefits. Thereafter, Plaintiff *Page 2 
began to develop right hand complaints, for which she has been receiving medical treatment for several years from Dr. Richard Sulter Moore, Jr., an orthopaedist with a specialty in hand surgery.
On April 27, 2010, Dr. Moore diagnosed Plaintiff with pre-electrical right carpal tunnel syndrome, for which he recommended a right carpal tunnel release. Based upon the deposition testimony of Dr. Moore, it would appear that Plaintiff's pre-electrical right carpal tunnel syndrome is related to her July 1, 2004 work injury. However, as this is a causation issue, Defendants are entitled to a full evidentiary hearing on this issue.
In the discretion of the Full Commission, it is therefore ORDERED that this matter be remanded to Chief Deputy Commissioner Wanda Blanche Taylor for immediate assignment to a Deputy Commissioner for a full evidentiary hearing on the issue of whether Plaintiff's carpal tunnel syndrome is causally related to her admittedly compensable July 1, 2004 work injury to her right shoulder. The Deputy Commissioner shall determine the issues presented. The parties are encouraged to try to resolve this issue by agreement.
This the ___ day of October 2010.
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/________________ DANNY LEE McDONALD COMMISSIONER *Page 3
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER